Citation Nr: 0843533	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which, in pertinent part, denied 
entitlement to service connection for GERD.  

In November 2008, the veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Muskogee RO.  A transcript of the hearing is of record.

In November 2008, subsequent to issuance of the supplemental 
statement of the case (SSOC), the veteran submitted 
additional evidence with a waiver of RO consideration.  Thus, 
the Board will consider the claim for service connection for 
GERD on the merits. See 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The veteran's current GERD was incurred during active duty 
service.  


CONCLUSION OF LAW

Service connection for the veteran's GERD is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In this case, a VCAA notice letter 
issued in October 2006 provided the required notice. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice was provided to the veteran in an 
October 2006 VCAA notice letter.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
is not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal granting service connection 
for GERD, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service Connection Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  With chronic diseases shown as such in service, 
or within the presumptive period after service, so as to 
permit a finding of service connection, subsequent 
manifestation of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  
38 C.F.R. § 3.303(b) (2008).  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for GERD Analysis

The veteran contends that his currently diagnosed GERD was 
incurred during active duty service when it manifested 
symptoms such as an upset stomach, chest pain, and shortness 
of breath.  The Board finds that the weight of the competent 
evidence of record supports the veteran's contention that his 
GERD is etiologically related to active duty service.  

The veteran had active duty service from June 1994 to June 
1998.  Service treatment records show that the veteran was 
treated for an upset stomach in July and August 1994.  He was 
diagnosed with gastritis in August 1994.  He was also treated 
numerous times during service for shortness of breath and 
chest pain and tightness.  A diagnosis of possible reactive 
airway disease was made in September 1995.  The examination 
for separation in March 1998 showed that the veteran's lungs, 
chest, and abdomen were normal upon clinical examination.  

The post-service medical evidence includes records of 
treatment at several VA Medical Centers (VAMCs) from February 
2003 through March 2008.  In February 2003, the veteran 
reported experiencing pulmonary symptoms of coughing while 
exercising.  He was diagnosed with reactive airway disease 
during an April 2003 VA examination, and was exercised with 
exercise-induced asthma in May 2003 at the VAMC following a 
treadmill test.

Service connection for reactive airway disease was granted in 
an August 2003 rating decision, effective November 23, 2002.

In January and February 2004 the veteran was seen at the VA 
emergency room with complaints of chest pain.  In March, his 
physician noted that the chest pain was associated with the 
regurgitation of the veteran's stomach contents into his 
chest.  The veteran was diagnosed with non-cardiac chest pain 
and GERD.  GERD was confirmed by an 
esophagogastroduodenoscopy (EGD) in October 2006.  In 
December 2006, a VA physician noted that the veteran's acid 
reflux could be the cause of his coughing fits.  

In support of his claim for service connection for GERD, the 
veteran has submitted several reports of scientific studies 
showing a link between GERD and pulmonary conditions.  The 
studies also note that GERD often manifests symptoms such as 
non-cardiac chest pain, coughing, and other symptoms of 
asthma.  The Board notes that medical treatise evidence can, 
in some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  

In addition, the record contains a December 2007 letter from 
the veteran's private physician opining that the veteran's 
GERD is the cause of his chest pain and shortness of breath.  
The private physician opined that, while these symptoms are 
consistent with both GERD and some airway illnesses, the 
veteran's normal pulmonary function tests (PFTs) and non-
response to airway illness treatment make GERD the more 
probable cause.  

The Board finds that the weight of the competent evidence 
supports the veteran's contentions that his GERD was incurred 
during active duty service.  The medical treatise evidence 
demonstrates that GERD is often associated with pulmonary 
conditions, such as the service-connected reactive airway 
disease, as well as symptoms of shortness of breath and chest 
pain.  Similarly, the private doctor has opined that the 
veteran's manifestations of these symptoms are due to his 
GERD.  As the veteran demonstrated these symptoms along with 
several instances of an upset stomach during active duty 
service, and was diagnosed with gastritis during service, the 
Board finds that the preponderance of the evidence is in 
favor of the claim, and service connection is warranted for 
GERD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for GERD is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


